McKee, J., dissenting;
I concur with the views expressed in the prevailing opinion upon the question of the Statute of Limitations; but I dissent from those expressed upon the subject of the description of the mortgaged premises in the decree of foreclosure. It is conceded that the description of the land in the morgage, and in the foreclosure proceedings, was sufficient (Vance v. Fore, 24 Cal. 435 ; Penry v. Richards, 52 id. 672; Stanley v. Green, 12 id. 148; Caldwell v. Center, 30 id. 539; Kimball v. Semple, 25 id. 440); and I do not understand how its transmission into the decree of foreclosure changed it into a nullity.